DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on April 12, 2021.
Claim 1 has been replaced with the following: ‘A multi-electrode renal denervation system, comprising: a power generator configured to sequentially transmit control data for adjusting temperature of a plurality of electrodes through a single wire at predetermined time intervals using a time division communication scheme; and a catheter configured to transmit information measured by using an integrated circuit (IC) disposed within each of the plurality of electrodes to the power generator, wherein the plurality of electrodes are disposed in the catheter, and the IC is controlled by the control data received from the power generator, wherein the IC comprises a regulator configured to generate and supply a plurality of voltages required for respective blocks in the IC, using a supply voltage supplied from the power generator.’ 
In claim 5, line 5, “information measured by” has been replaced with -the measured information, wherein the information is measured-.
In claim 5, line 5, a comma has been inserted after “impedance sensor”.
In claim 5, lines 7 and 9, “a temperature sensor” and “an impedance sensor” have been replaced with -the temperature sensor- and -the impedance sensor- (respectively).
Claim 10 has been replaced with the following: ‘A method for driving a multi-electrode renal denervation system, comprising the steps of: transmitting control data from a power generator for adjusting temperature of a plurality of electrodes; and transmitting information from a catheter that has been measured by using an integrated circuit (IC) disposed within each of the plurality of electrodes to the power generator, wherein the plurality of electrodes are disposed in the catheter, and the IC is controlled by the control data received from the power generator, wherein the control data are sequentially transmitted through a single wire at predetermined time intervals using a time division communication scheme, and wherein the step of transmitting measured information by using the IC to the power generator comprises the step of: providing a regulator that generates and supplies a plurality of voltages required for respective blocks in the IC, using a supply voltage supplied from the power generator.’
In claim 11, line 1, “the power generator” has been deleted.
Claim 12 has been replaced with the following: ‘The method of Claim 10, wherein the step of transmitting the measured information by using the IC to the power generator further comprises the steps of: measuring temperature by sensing a temperature proportional current in a bandgap reference circuit of a temperature sensor; measuring impedance by an impedance sensor applying a predetermined current and sensing an absolute value of a voltage change; using a shared analog-to-
In claim 15, line 1, “the shared ADC” has been deleted.

Allowable Subject Matter
Claims 1-17 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a multi-electrode renal denervation system, comprising: a power generator configured to sequentially transmit control data for adjusting temperature of a plurality of electrodes through a single wire at predetermined time intervals using a time division communication scheme; and a catheter configured to transmit information measured by using an integrated circuit (IC) disposed within each of the plurality of electrodes to the power generator, wherein the plurality of electrodes are disposed in the catheter, and the IC is controlled by the control data received from the power generator, wherein the IC comprises a regulator configured to generate and supply a plurality of voltages required for respective blocks in the IC, using a supply voltage supplied from the power generator”, and a corresponding procedure, in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 6,193,713, U.S. 2015/0011843, U.S. 2012/0116383, U.S. 2010/0168739, and U.S. 2003/0120271, which all 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794